Title: From Benjamin Franklin to Arthur Lee, 19 March 1775
From: Franklin, Benjamin
To: Lee, Arthur


Dear Sir,
Cravenstreet Mar. 19. 1775
I leave Directions with Mrs. Stevenson to deliver you all the Massachusetts Papers, when you please to call for them. I am sorry that the Hurry of Preparing for my Voyage and the many Hindrances I have met with, prevented my meeting you and Mr. Bollan, and conversing a little more on our Affairs before my Departure. I wish to both of you Health and Happiness, and shall be glad to hear from you by every Opportunity: I shall let you know how I find things in America. I may possibly return again in Autumn, but you will if you think fit continue henceforth the Agent for the Assembly of the Massachusetts, which I cannot again undertake. I wish you all Happiness, and am ever, Yours affectionately
B Franklin
Arthur Lee, Esqr
 
Addressed: Arthur Lee Esqr
Endorsed: March 19. 1775
Franklin 1775 saying he will return again in Autumn from America
